Citation Nr: 1516917	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970.  The Veteran had service in the Republic of Vietnam, for which he earned the Vietnam Cross of Gallantry with Palm, the Combat Infantryman Badge, a Bronze Star with V Device, and a Purple Heart, among other awards.

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2013.  A transcript of that proceeding has been associated with the claims file.

The case was remanded by the Board in April 2014 for additional development.  Unfortunately, for the reasons discussed below, another remand is necessary.

A December 2014 rating decision granted the Veteran service connection for chronic obstructive pulmonary disease.  Accordingly, that claim is no longer before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The development actions requested in the Board's April 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The Board's April 2014 remand directed the AOJ to obtain VA and private medical records, including any records relating to a September 2009 optometric examination, and to obtain an addendum opinion from the February 2013 VA examiner.  The examiner was asked to provide an opinion on whether the Veteran's glaucoma was at least as likely as not related to service, to include his December 1968 injuries.  Additionally, the examiner was directed to comment on the treatise evidence submitted by the Veteran.

Subsequently, VA obtained and made part of the record outstanding VA medical records, and sent the Veteran VA Forms 21-4142 so he could identify any private treatment records that he desired VA to obtain.  In response, the Veteran indicated the only treatment he received was from the Columbia County Outpatient Clinic, which is a subsidiary of the Wilkes-Barre VA Medical Center.  Additionally, the Veteran was provided a new VA examination in June 2014.  However, the examiner only addressed whether the Veteran's glaucoma was related to his December 1968 injury, and did not address whether it was otherwise related to service.  Nor did the examiner address the treatise evidence submitted by the Veteran.  Thus, the examination report is insufficient.

As there has not been substantial compliance with the Board's April 2014 remand directives, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the examiner who conducted the June 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is again requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on the following:

a.  whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's glaucoma is caused by or related to his December 1968 injuries. 

b.  whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's glaucoma is otherwise caused by or related to service.

In rendering the requested opinions, the examiner should comment on the treatise evidence submitted by the Veteran.  This evidence is identified as Web / HTML Documents received on April 26, 2011.  

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  After ensuring that the requested actions were completed, the AOJ should verify that the remand directives have been properly followed, take any other development actions deemed warranted, and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




